DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 12/01/2021 has been entered.  Claims 16-28 remain pending in the application.  Claims 19-28 remain withdrawn from consideration.  
The previous 35 USC 112 rejections of Claims 16-18 are withdrawn in light of Applicant’s amendment to Claims 16 and18.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fresco US 5,653,585 (embodiment of Figure 1A having degassing, see Column 14, lines 25-67 “line 92 between points 78 and 158 is also eliminated”), in view of Baur US 5,765,392.

With respect to Claim 16, Fresco discloses a method (“a prior art device, in its normal and usual operation, … the method claimed will be considered to be anticipated by the prior art device” MPEP 2112.02(I)) for controlling injection of a liquid (“nonworking liquid”, Column 2, lines 61-63) into a compressor device 10, said compressor device comprising at least one compressor element 12, said compressor element 12 comprising a housing 40 that comprises a compression space 38 in which at least one rotor 36 is rotatable affixed by bearings (not labeled but clearly seen in Figure 5 being lubricated via line 76), wherein the liquid is injected into the compressor element 12 (see 126 in Figures 1A and labeled in Figure 2A), wherein the method comprises the step of: providing at least two independent separated liquid supplies (130/right side of 54; see Figure 1A, portrait view) to the compressor element 12, wherein at least a first liquid supply 130 is injected into the compression space 38 (see Figure 1A, 130 to 136 to 152 to 156 to 92) and at least a second liquid supply (right side of 54) is injected (see Figure 1A, 52 to 54 to 80 to 76) at the location of the bearings (not labeled but clearly 
    PNG
    media_image1.png
    415
    303
    media_image1.png
    Greyscale
via line 76), wherein the at least two independent separated liquid supplies (130/right side of 54) are supplied separately and independently starting from a liquid separator 52/14 (see insert below, embodiment with degassing Column 14, lines 64-67, line 92 between points 78 and 156 is eliminated as marked-up in insert), and controlling both a temperature (see 94) and a mass flow (see 110) of the at least first liquid supply 130 using a first cooler 96 and a flow controller 110 and a temperature (see 54) and a mass flow (see 86) of the at least second liquid supply (right side of 54) using a second cooler 56 and at least a second flow controller 86, for the at least two independent (see insert on right, embodiment with degassing Column 14, lines 64-67, line 92 between points 78 and 156 is eliminated) separated liquid supplies (130/right side of 54) separately from the liquid separator 52/14, wherein the first cooler 96 and the second cooler (

With respect to Claim 17, as it depends from Claim 16, although Fresco discloses controlling the temperature 94/54 and the mass flow 110/86 of the at least two independent separated liquid supplies (130/right side of 54), Fresco is silent on the method consists of first controlling the mass flow and then controlling the temperature.  However, as disclosed by Fresco the relationship of controlling the mass flow and temperature was reversible (Column 13, lines 63-65).  Therefore, it would have been In re Japikse, 86 USPQ 70.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fresco, in view of Baur (both previously mentioned), in further view of Bailey et al. US 3,073,514.

With respect to Claim 18, as it depends from Claim 16, although the combination of prior art teach most of the limitations of the claim, including Fresco disclosure of a method of controlling the temperature 94/54 and the mass flow 110/86 of the at least two independent separated (see insert on above, embodiment with degassing Column 14, lines 64-67; line 92 between points 78 and 156 is eliminated) liquid supplies (130/right side of 54), and Baur’s teachings of first 17 and second 9 controllable valve controlling (off/on operation) a liquid (3b/oil in 24) flow rate (flow between 15/16 and flow into 25), both Fresco and Baur are silent on a specific energy requirement is a minimum, and the method further comprises the step of determining an efficiency of the compressor by comparing the specific energy requirement to standard operating conditions of the compressor element, whereby the specific energy requirement is a ratio of electrical power of the compressor device to the flow supplied by the compressor device compared to standard operating conditions of the compressor .



Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.

In response to Applicant’s arguments, see Remarks, Page 9, lines 13-23, namely there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Baur teaches “a solenoid valve 17 into the lubrication connection 16, where the solenoid vlave17 holds back the oil reserve in the higher lying vapor separation container 21 at a standstill” (Baur, Column 5, lines 11-15).  In other words, valve 17 stops (“holds back”) the oil flowing from vapor separation container (24 in Figure 4; it is noted that 21 is only in Figure 2 and there are no 17 or 16 in Figure 2) when the compressor is stopped and allows flow (“running in under gravitation”, Column 4, lines 51-54) from the vapor separation container when the compressor is running (i.e. not at a standstill).  The previous Office action paraphrased this to “controlled the flow through the line.  In any event, valve 17 controls (“to direct the actions or function of  to cause (something) to act or function in a certain way”, merriam-webster.com) the flow in the line by running or holding back the flow.
Further, the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Also, during “examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)”.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is 

In response to Applicant's argument (see Remarks, Page 9, lines 20-23), namely the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the first controllable valve controls a first liquid flow rate and the second controllable valve controls a second liquid flow rate”) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Applicant’s argument (see Remarks, Page 10 lines 1-14), with respect to Bailey, this reference is not used to teach the limitations of Claim 16, but rather is used to teach the obviousness of operating a compressor wherein the specific energy requirement is a minimum.

.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
02/01/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746